DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 6/24/22 have been fully considered and entered. Claims 16 and 18 have been amended as requested. Applicant’s amendments are not found patently distinguishable over the prior art of record and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. 
Response to Arguments
2.	Applicants amended claim 16 to recite “wherein the total surface area of the molding is closed to an extent of more than 80% and wherein the foam has a glass transition temperature of at least 115°C.”  In response, the Examiner is of the position that since Herrington et al (US 2011/0086931 A1) teach that the foam can be ridged i.e., closed cell (paragraph 61) the limitation of wherein the total surface area of the molding is closed to an extent of more than 80%. With regard to the claimed glass transition temperature of least 115°C, since Herrington et al (US 2011/0086931 A1) teach a foamed composite material comprising a polyurethane formed by reacting a (poly)isocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component. Herrington further teach (poly)isocyanates and a content of at least 25 wt. % (sections 0033-0034 and 0082). As such, the Examiner is of the position that foam of Herrington et al (US 2011/0086931 A1) would exhibit the claimed glass transition temperature. Applicants are further reminded that no specific (poly)isocyanate is claimed. 

 
Applicant submits that claim 16 differs from the primary reference of Weber et al., and asserts that the polyurethane foam and the reactive foam made from the claimed constituents A-C results in several “surprising” (reduced abrasion, resistance to fracture, improved fiber pull out resistance, high closed cell content, low resin absorption and good interfacial bonding) technical features. In response, the Examiner maintains that “surprising” technical advantages derived from the claimed structure are not sufficient to sustain patentability, unless they are unexpected. Applicant’s arguments do not provide any evidence that such advantages amount to unexpected results. Furthermore, nothing in the arguments sustains reversible error.
Applicant argues that Weber does not solve the technical problem of the invention and does not teach or disclose the claimed reactive foam mixture.  Applicant further argues that Herrington does teach the claimed (poly)isocyanate content. In response, the Examiner maintains that Weber renders obvious the molding of claim 16 and meets the inventive step of a molding made of polyurethane foam (which therefore has cells). Though Weber does not specifically exemplify the claimed reactive foam, the broad disclosure directed to employing a reactive foam based on the claimed polyurethane cannot be ignored. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. C\r.),cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150F.3d 1354, 1361,47 USPQ2d 1516,1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught a way from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  In addition, the claimed reactive foam molding process constitute product-by-process language. The prior art need not specifically teach these limitations, as long as the prior art possesses the structural features flowing therefrom. There is nothing on the current record evidencing a specific structural feature imparted by the claimed reactive foam molding process is not found in the prior art.
The secondary reference of Herrington was relied upon to teach a foamed composite material comprising a polyurethane formed by reacting a (poly)isocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component. The Examiner maintains that Weber and Herrington are analogous art in that they are related to the same field of endeavor of fibrous foam composites. A person of ordinary skill in the art would have found it obvious to have selected the reactive mixture of constituents and reactive foam formed therefrom taught by Herrington as the reactive foam material of Weber in order to provide improved mechanical properties and weathering stability while further enabling the use of recyclable materials. 
For these reasons, the Examiner maintains that the combination of cited prior art renders the rejected claims obvious. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., (US 2009/0252917 A1) in view of Herrington et al (US 2011/0086931 A1).
The published patent application issued to Weber et al., discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within the reactive foam (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). The needle-punched hole would create the claimed depressions. Weber et al., discloses placing cover layers (i.e., layer S2) on opposite sides of the molding (Weber: para. [0051]-[0052]; Figs. 5-6; claims 1 and 7). The Examiner is of the position that the foam comprising cover layers would meet the claimed panel limitations. Weber et al., discloses that the cover layers are at least partially formed by flatly placing the ends of the fiber bundles against the cellular material, wherein the fiber bundles are made of, for example, aramid, nylon, or polyester (i.e., organic fibers made of resin) (Weber: para. [0016] and [0048]-[0052]) 
Although Weber discloses a molding made of polyurethane foam (which therefore has cells), Weber et al., does not disclose foam constituents A, B and C of claim 16.  
The published patent application issued to Herrington et al., discloses a foamed composite material comprising a polyurethane formed by reacting a polyisocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component (Herrington: abstract; para. [0003], [0012], [0046]-[0047]; claim 1). Said blowing agent can include hydrocarbons, hexanes, acetones and water (Herrington: [0047]). Herrington further discloses an isocyanate index of 50-100 (Herrington: [0037]).  Herrington further discloses using a combination of isocyantes and isocyante prepolymers in the claimed amounts (Herrington: [0028-0034]). With regard to the claimed molecular weight, it reasonable to presume that the (poly)isocyantes or Herrington meet the claimed molecular weight limitations. Herrington further discloses the polyurethane as suitable for use with fibers and capable of providing excellent mechanical properties and weathering stability (Herrington: para. [0002] and [0050]). In addition, Herrington et al., teaches the composition as capable of further including renewable materials in the form of recyclable polyols (Herrington: para. [0020]-[0021]). Weber et al., and Herrington et al., are analogous art in that they are related to the same field of endeavor of fibrous foam composites. A person of ordinary skill in the art would have found it obvious to have selected the polyurethane material of Herrington et al., for the reactive foam material of Weber et al. in order to provide improved mechanical properties and weathering stability while further enabling the use of recyclable materials (Herrington: para. [0002] and [0020]-[0021]).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-31 of copending Application No. 16/303423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of copending Application No. 16/303423.
Claims 16-25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 16/303491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of copending Application No. 16/303491.
Claims 16-25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-33 of copending Application No. 15/538496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of copending Application No. 15/538496.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16-25 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10543664. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 10543664. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789